Citation Nr: 1701371	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-00 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for status post left total knee arthroplasty with residual scar (left knee disability) from April 1, 2010, excluding any period during which a temporary total rating was assigned. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to June 1970 and from January 1985 to April 1999, including service in the Republic of Vietnam from April 1968 to August 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board also notes that there is a July 2016 rating decision regarding the present claim sent to the Veteran at a Hawaii address, but there is no indication as to which RO issued the decision.

The Veteran originally requested a Board hearing in Washington, D.C. in his January 2011 substantive appeal; subsequently, the Veteran canceled his request for a hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

As alluded to on the cover page, the Veteran was granted temporary total ratings for two periods of time-February 9, 2009 to March 31, 2010 and from December 14, 2010 to January 31, 2012-pursuant to 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).  The ratings for these periods are not on appeal and shall not be affected by the actions taken herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim.

The Veteran's left knee disability was previously rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257, as status post repair of anterior cruciate ligament (ACL) insufficiencies and multiple surgeries with degenerative arthritis.  When he filed his informal claim in January 2009, the Veteran stated that he was scheduled for total knee replacement surgery for his left knee on February 9, 2008 [sic].  After the surgery, in a November 2009 rating decision, the RO reclassified the Veteran's left knee disability as left total knee arthroplasty and assigned evaluations pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5055, for prosthetic replacement of a knee joint.  At present, the Veteran's left knee disability has been characterized as status post left total knee arthroplasty with residual scar pursuant to the July 2016 rating decision.

The most recent VA examination addressing the severity of the Veteran's left knee disability was conducted in March 2010, about two years after the Veteran's left knee arthroplasty.  However, in his January 2011 substantive appeal, the Veteran stated that he recently had a total left knee revision surgery to correct a problem with his prosthesis.  A December 2010 operative report from Dr. Eierle at the Walter Reed Army Medical Center confirmed the Veteran's statement, noting that the Veteran underwent surgery to correct a complete displacement of the left knee prosthesis' patellar component.  

38 C.F.R. § 3.327 states that reexaminations should be requested "whenever VA determines there is a need to verify either the continued existence or the current severity of a disability."  Further, reexaminations are required if "it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. § 3.327 (2016).  Because it has been almost seven years since his last VA examination and the Veteran's disability picture post left knee revision surgery has never been examined by VA, the Board finds that an additional VA examination is necessary prior to evaluation of the Veteran's claim.  See id.; see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, the most recent treatment records regarding the Veteran's left knee disability are dated October 2011 from the University of Virginia HealthSouth Rehabilitation Hospital.  As more recent records are not currently associated with the claims file, they should be obtained on remand.  The Veteran should also be given the opportunity to identify any other relevant, outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1. With any needed assistance from the Veteran, obtain all outstanding medical records relating to treatment of his left knee disability, to include updated records from the University of Virginia HealthSouth Rehabilitation Hospital since October 2011 and Walter Reed Army Medical Center from March 2011.  If no records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination with an appropriate VA clinician to determine the current level of severity of his left knee disability, status post total knee arthroplasty with residual scar.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner and all necessary tests should be performed. 

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should record any chronic residuals consisting of severe painful motion or weakness in the Veteran's left knee.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim for an increased evaluation for status post left total knee arthroplasty with residual scar.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




